In the

     United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 15-1392
TOM ALLEN MANUEL,
                                             Petitioner-Appellant,

                                v.

J. A. TERRIS,
                                             Respondent-Appellee.
                    ____________________

         Appeal from the United States District Court for the
          Southern District of Indiana, Terra Haute Division.
      No. 2:14-cv-138-JMS-WGH — Jane Magnus-Stinson, Judge.
                    ____________________

  SUBMITTED SEPTEMBER 2, 2015 — DECIDED OCTOBER 7, 2015
                    ____________________

    Before WOOD, Chief Judge, and POSNER and ROVNER, Cir-
cuit Judges.
    POSNER, Circuit Judge. Manuel, a federal prisoner, filed a
petition for habeas corpus (28 U.S.C. § 2241) directed at the
warden of his prison and claiming an entitlement to a reduc-
tion in his prison sentence. The district court, disagreeing,
denied the petition.
2                                                 No. 15-1392


    Multiple overlapping sentences—which Manuel re-
ceived—present difficult analytical questions. With some
statutory limitations (see our recent decision in United States
v. Maday, 2015 WL 4998715 (7th Cir. Aug. 24, 2015)), a feder-
al judge is empowered to make a sentence that he imposes
run concurrently with a federal or state sentence not yet ful-
ly served, or even with a state sentence not yet imposed. See
Setser v. United States, 132 S. Ct. 1463, 1468 (2012).
    Manuel had been sentenced to prison on October 27,
2010, for two criminal violations of federal law. The judge
had made the sentences (each of 51 months) concurrent and
also had directed that Manuel “receive credit for not less
than all the time he has spent in federal custody” since May
24, 2010. That was the date on which, having been arrested
earlier in the year by Michigan law enforcement for a parole
violation, Manuel was ordered transferred from state to fed-
eral custody pursuant to a writ of habeas corpus ad prose-
quendum (an order requiring the recipient’s appearance to
be prosecuted for a crime) obtained by federal authorities.
On November 9, his Michigan parole having been revoked,
he was returned to that state’s custody, from which he was
released on May 4, 2013—but only to be transferred to a fed-
eral prison to serve his 51-month federal prison term.
    In calculating the date of his release from federal prison,
the Bureau of Prisons, which is responsible for determining
that date, 18 U.S.C. § 3624(b)(1), had decided that Manuel
was entitled to receive credit toward completion of his fed-
eral sentence for the five months from May 24 to October 27,
2010, that he had spent in federal custody. He argues that he
should have received credit for a much longer period—May
24, 2010, to May 4, 2013, the latter being the date of his re-
No. 15-1392                                                       3


lease from Michigan’s custody to begin serving his federal
sentence. The judge rejected the argument as double count-
ing. Michigan, she noted, in deciding on how long to im-
prison Manuel for his violation of parole, had credited him
with the entire period between January 22, 2010, when he
was arrested for the parole violation, and May 4, 2013, when,
having been returned from federal to state custody in No-
vember 2010, he was returned to federal custody. That inter-
val embraces the period that he seeks in the present suit to
credit against his 51-month federal sentence. In other words,
he is seeking to use approximately the same period of time
to shorten both his federal and his state sentence.
   In declining the gambit the judge cited 18 U.S.C. §
3585(b), which states:
         A defendant shall be given credit toward the ser-
     vice of a term of imprisonment for any time he has
     spent in official detention prior to the date the sentence
     commences—
        (1) as a result of the offense for which the sentence
     was imposed; or
         (2) as a result of any other charge for which the de-
     fendant was arrested after the commission of the of-
     fense for which the sentence was imposed;
     that has not been credited against another sentence.
The last line, which we’ve emphasized (and which governs
both subsections of section 3585(b)), is key. Manuel was
credited by the state with the entire period of incarceration
that he now asks to have credited against his federal sen-
tence as well. Although the statute we just quoted doesn’t
say “another sentence state or federal,” it has been interpret-
ed as if it did. United States v. Wilson, 503 U.S. 329, 333–34
(1992); United States v. Ross, 219 F.3d 592, 594 (7th Cir. 2000);
4                                                 No. 15-1392


Rios v. Wiley, 201 F.3d 257, 271–73 (3d Cir. 2000), and cases
cited there.
    The period that Manuel wants credited against his feder-
al sentence—May 24, 2010, to May 4, 2013—is approximately
35.5 months, so crediting that period of state incarceration
against his 51-month federal sentence would reduce his fed-
eral sentence to a mere 15.5 months. To cut it so drastically
after the state had credited 9.5 months against his state sen-
tence (the period January 22, 2010, to November 9 of that
year, leaving him to serve approximately 30 months for the
parole violation) would chop his total incarceration in half,
cutting it from 90.5 months (51 federal and 39.5 state) to 45.5
months (15.5 federal and 30 state). We can’t see what sense
that would make—an observation that supplements the cas-
es we’ve cited with a practical reason for interpreting “an-
other sentence” in 18 U.S.C. § 3585(b) to include a state, as
well as another federal, sentence.
    We note finally an error by the Bureau of Prisons. Recall
that it gave Manuel 5 months’ credit (May 24, 2010, to Octo-
ber 27, 2010) against his federal sentence. But the state hav-
ing already given him that credit against his state sentence,
the Bureau was forbidden by 18 U.S.C. § 3585(b) to credit
that period against his federal sentence as well. That’s an er-
ror the Bureau can and should correct itself, the Supreme
Court having held in United States v. Wilson, supra, 503 U.S.
at 333–36, that only the Bureau is authorized to give credit,
against a prison sentence, for prior time spent in custody.
                                                    AFFIRMED